Citation Nr: 9901514	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  93-04 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for 
status post osteomyelitis with septic arthritis, right knee, 
with associated deep vein thrombosis, rated as 20 percent 
disabling from July 1, 1992, through August 31, 1998.

2.  Entitlement to restoration of a 30 percent rating for 
status post osteomyelitis with septic arthritis, right knee, 
with associated deep vein thrombosis, rated as 10 percent 
disabling as of September 1, 1998.

3.  Entitlement to restoration of a 20 percent rating for 
status post osteomyelitis with septic arthritis, right knee, 
with associated deep vein thrombosis, rated as 10 percent 
disabling as of September 1, 1998.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
February 1990.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating action of March 1992, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) implemented a proposed 
reduction, from 30 percent to 10 percent, for the veteran's 
right knee disability, effective as of July 1, 1992; the 30 
percent rating had been in effect since February 16, 1990.  
In November 1992, a hearing officer located in the Columbia, 
South Carolina, RO held that a 20 percent rating for this 
disability was more appropriate; that determination, with an 
effective date of July 1, 1992, was implemented by the 
Columbia RO by means of a December 1992 rating decision.

In a decision dated in January 1995, the Board remanded this 
case in order to accomplish further development of the 
record.  The case was thereafter returned to the Board by the 
St. Petersburg, Florida, RO, wherein jurisdiction over the 
veteran's 

claim is now found.  The Board again remanded this case, by 
means of a decision dated in February 1997; the St. 
Petersburg RO subsequently determined, in a rating decision 
dated in June 1998, that a 10 percent rating for the 
veteran's right knee disorder was appropriate, effective as 
of September 1, 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Between February 16, 1992, and August 31, 1998, the 
veteran's right knee disability was manifested by 
noncompensable scarring, by noncompensable recurrent 
subluxation and lateral instability.  There was no limitation 
of flexion to 30 degrees or limitation of extension to 15 
degrees.

3.  Beginning on September 1, 1998, the veteran's right knee 
disability was manifested by noncompensable scarring, by 
noncompensable recurrent subluxation and lateral instability. 
There was no limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.

4.  With regard to the reduction for the veteran's service-
connected right knee disability, from 20 percent to 10 
percent, as of September 1, 1998, the provisions of 38 C.F.R. 
§ 3.344 (1998) were neither considered nor applied; that 
reduction is, therefore, void ab initio.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent rating for a 
right knee disability, for the period between July 1, 1992, 
and August 31, 1998, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.31, 4.71, 4.71a, Diagnostic Codes 5256 
through 5261.



2. The criteria for restoration of a 30 percent rating for a 
right knee disability, for the period beginning on September 
1, 1998, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.31, 4.71, 4.71a, Diagnostic Codes 5256 through 
5261.

3.  The June 1998 rating decision, whereby a 20 percent 
rating for a right knee disability was reduced to 10 percent, 
effective as of September 1, 1998, was undertaken with 
disregard of applicable regulation; the criteria for that 
reduction in rating are not met, and that 20 percent rating 
is restored.  38 C.F.R. § 3.344.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented claims that are plausible.  
She has not alleged that any records of probative value that 
may be obtained, and which have not already been secured or 
sought by VA, are available.  The Board accordingly finds 
that all relevant evidence has been developed, and that the 
duty to assist the veteran, as required by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

As may be inferred from the Introduction section of this 
decision, the procedural circumstances from which the Board 
has identified the issues on appeal are complex.  By means of 
an August 1990 rating decision, service connection was 
granted for a right knee disability, rated as 30 percent 
disabling as of February 16, 1990.  In a rating decision 
promulgated in March 1992, this rating was reduced to 10 
percent, effective as of July 1, 1992; this reduction was 
subsequently revised, by means of a hearing officer's 
decision dated in November 1992, to a 20 percent rating as of 
July 1, 1992.  In June 1998, while the veteran's claim for 
restoration of 

the prior 30 percent rating was pending, the disability 
percentage was further reduced, to 10 percent, as of 
September 1, 1998.  In other words, the 30 percent rating was 
in effect from February 16, 1990, through June 30, 1992; the 
20 percent rating was in effect from July 1, 1992, through 
August 31, 1998; and the 10 percent rating has been in effect 
since September 1, 1998.

The Board has therefore determined, as indicated on the first 
page of this decision, that there are three interrelated 
questions that must be resolved on appeal.  The Board's 
resolution of these matters is discussed, in appropriate 
order, below.  

Entitlement to restoration of a 30 percent rating for status 
post osteomyelitis with septic arthritis, right knee, with 
associated deep vein thrombosis, rated as 20 percent 
disabling from July 1, 1992, through August 31, 1998

Service connection for a right knee disability, classified as 
status post osteomyelitis with septic arthritis, with 
associated deep vein thrombosis, was granted in an August 
1990 rating decision following review of the veteran's 
service medical records which, according to the RO, showed 
inservice treatment for right knee impairment, to include 
septic arthritis and deep vein thrombosis, following a 
preservice motor vehicle accident.  The RO determined, based 
on the service medical records, that a 30 percent rating was 
appropriate therefor.  As discussed above, this rating was 
subsequently reduced to 20 percent, effective as of July 1, 
1992.

The severity of a right knee disability is ascertained, for 
VA rating purposes, by application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (Schedule), and in particular at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5261.  The 30 percent rating 
that was in effect prior to July 1, 1992, contemplates 
favorable ankylosis (Diagnostic Code 5256); recurrent knee 
subluxation or lateral instability that is severe in nature 
(Diagnostic Code 5257); 

limitation of flexion to 15 degrees (Diagnostic Code 5260); 
or limitation of extension to 20 degrees (Diagnostic Code 
5261).  The August 1990 rating decision shows that the 30 
percent rating assigned at that time was premised on the 
application of Diagnostic Codes 5003 (pertaining to 
arthritis) and 5257.  A 20 percent rating would have been, 
and would be, appropriate for recurrent subluxation or 
lateral instability productive of moderate impairment 
(Diagnostic Code 5257); dislocation of the semilunar 
cartilage (Diagnostic Code 5258); limitation of flexion to 30 
degrees (Diagnostic Code 5260); or limitation of extension to 
15 degrees (Diagnostic Code 5261).  A 10 percent rating would 
be assigned in instances in which a right knee disability is 
manifested by recurrent subluxation or lateral instability 
productive of slight impairment (Diagnostic Code 5257); 
symptomatic residuals following removal of the semilunar 
cartilage (Diagnostic Code 5259); limitation of flexion to 45 
degrees (Diagnostic Code 5260); or limitation of extension to 
10 degrees (Diagnostic Code 5261).  The Schedule also 
stipulates that limitation of flexion to 60 degrees, and 
limitation of extension to 5 degrees, warrants assignment of 
a noncompensable evaluation (Diagnostic Codes 5260 and 5261, 
respectively), as does recurrent subluxation or lateral 
instability productive of less than slight impairment 
(Diagnostic Code 5257) pursuant to 38 C.F.R. § 4.31.  (It 
must be pointed out that full or normal knee range of motion 
is considered to range from 0 (zero) degrees (extension) to 
140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.)

It must also be noted that, subsequent to the assignment in 
1990 of the initial 30 percent rating, VA has determined 
that, in instances in which the severity of a knee disability 
encompassing arthritis is evaluated, the rating criteria for 
limitation of motion and those for subluxation and 
instability are not mutually exclusive, but rather are to be 
combined.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98; see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Pursuant to 
Esteban, similar considerations are also to be accorded scars 
and underlying pathological impairment.  Under the Schedule, 
scars that are either poorly nourished and which repeatedly 
ulcerate (Diagnostic Code 7803), that are tender and painful 
on objective 

demonstration (Diagnostic Code 7804), or which otherwise 
affect the function of a particular part of the body 
(Diagnostic Code 7805), are deemed to be 10 percent 
disabling.  Scars that are not of such severity as to satisfy 
any of these criteria are assigned a noncompensable 
evaluation, in accordance with the provisions of 38 C.F.R. 
§ 4.31.

In addition, the Board notes that pertinent regulations 
stipulate that, in many circumstances, disability ratings 
that have been in effect for at least five years cannot be 
reduced by reliance on any one examination; that is, any 
decrease in disability must be shown to be of a sustained 
nature.  See 38 C.F.R. § 3.344.  With regard to the 
reduction, from 30 percent to 20 percent, in the disability 
rating assigned for the veteran's right knee disorder, these 
regulations are not for application, inasmuch as the 30 
percent rating had been in effect for less than two-and-a-
half years (from February 16, 1990, through June 30, 1992).  

The medical evidence indicates that the veteran was first 
accorded a VA examination in August 1991, at which time, 
according to the report thereof, she exhibited right knee 
range of motion from 10 degrees to 85 degrees.  There was 
"mild" diffuse joint line tenderness, but no ligamentous 
laxity or anterior drawer stress.  There was "a well-healed 
surgical incision."  The report of a July 1992 VA 
consultation report shows that the veteran cited right lower 
extremity pain and crepitus, and indicates that right knee 
motion from 0 (zero) degrees to 90 degrees was accomplished.  
Crepitus was observed on examination, as was a stable 
negative drawer sign.  VA medical records dated in February 
1993 note complaints of pain and swelling, along with right 
knee range of motion from 5 degrees to 80 degrees with 
crepitus, while VA medical records dated in August 1993 show 
complaints of right knee pain "after 3-4 blocks," and range 
of motion from 0 (zero) degrees to 95 degrees.  An August 
1994 VA medical record shows that the veteran denied right 
knee effusion or erythema, and exhibited right knee range of 
motion from 15 degrees to 90 degrees.  


In comparison, the report of a May 1997 VA orthopedic 
examination shows that the veteran "has no significant pain 
at this time and has no complaints."  The report notes that 
she lacked 5 degrees to 10 degrees of full right knee 
extension, and exhibited full right knee flexion to 140 
degrees.  There was no swelling, medial or lateral joint line 
tenderness; in addition, she was "stable to varus stress, 
anterior and posterior drawer and Lachman test."  Several 
scars were identified, all of which were nontender, "slightly 
paler" than the skin color, and level with the skin.  The 
report of a radiographic study of her right knee conducted at 
that time shows an impression of right knee degenerative 
changes with persisting joint effusion and joint surface 
irregularity.

A May 1998 VA treatment record, however, indicates severity 
of right knee symptoms more consistent with those 
demonstrated prior to May 1997.  This record shows that, on 
evaluation, extension was lacking approximately 5 degrees, 
while flexion was limited to approximately 85 degrees, with 
"[n]o acute [complaints] otherwise."  

In brief, the record dated between July 1, 1992, and August 
31, 1998, which is the period during which the 20 percent 
rating was in effect, does not show that a rating greater 
than that was warranted; that is, the evidence shows that the 
20 percent rating was appropriate.  There is no indication, 
as would be demonstrated by the clinical record, that there 
was at any time impairment of the knee that was manifested by 
either recurrent subluxation or lateral instability to any 
extent.  It therefore follows that the assignment of a 
noncompensable evaluation for right knee impairment, under 
Diagnostic Code 5257, would have been proper at any time 
during the period in question.  Likewise, the evidence does 
not demonstrate that the veteran's right knee scars were at 
any time poorly nourished, repeatedly ulcerative, tender and 
painful, or otherwise productive of impaired function of the 
right knee.  A noncompensable evaluation for these scars 
would also have been appropriate.



As indicated above, a 30 percent rating is appropriate for 
limitation of knee motion exemplified by either limitation of 
flexion to 15 degrees (Diagnostic Code 5260) or limitation of 
extension to 20 degrees (Diagnostic Code 5261).  Therefore, 
the question now is whether the limitation of right knee 
motion exhibited by the veteran during the period in question 
was of such severity as to warrant the assignment of a 30 
percent rating.  This question must be answered in the 
negative.  Even if the Board were, for the purpose of this 
discussion only, to ignore the findings set forth in the May 
1997 VA examination report, it would nonetheless have to 
conclude that the degree of right knee impairment 
demonstrated during the period at issue was not 30 percent 
disabling under the Schedule.  The medical records, which 
were discussed above, show that right knee extension ranging 
between 0 (zero) degrees and 15 degrees was manifested; 
limitation of knee extension to 15 degrees, which is the 
greatest level of impairment shown, warrants assignment of 
only a 20 percent rating under Diagnostic Code 5261.  
Likewise, these records show that right knee flexion ranging 
between 80 degrees and 90 degrees was manifested; limitation 
of knee flexion to 80 degrees, which is the greatest level of 
impairment shown, warrants assignment, under Diagnostic Code 
5260, of a noncompensable evaluation.

In view of the foregoing, therefore, the Board must conclude 
that the criteria for the restoration of a 30 percent rating 
for a right knee disability, for the period from July 1, 
1992, through August 31, 1998, are not met.  To the contrary, 
and in the absence of circumstances whereby the provisions of 
38 C.F.R. § 3.344 can be applied, the 20 percent rating that 
was in effect during the period at issue is entirely 
appropriate.



Entitlement to restoration of a 30 percent rating for status 
post osteomyelitis with septic arthritis, right knee, with 
associated deep vein thrombosis, rated as 10 percent 
disabling as of September 1, 1998

Considerations similar to those set forth above are also for 
application with regard to the question of whether 
restoration of a 30 percent rating for the period beginning 
on September 1, 1998, is appropriate.  The veteran's request 
that the 30 percent rating that had been in effect prior to 
July 1, 1992, be restored is not obviated by the RO's 
subsequent reduction, to 10 percent, of the 20 percent rating 
that was implemented as of that date; rather, the question of 
restoration of that 30 percent rating is a matter for current 
Board consideration for all periods subsequent to June 30, 
1992.  However, it must be noted, in that regard, that this 
question is separate and distinct from that of whether the 20 
percent rating that had been in effect prior to September 1, 
1998, was properly reduced to 10 percent, as of that date; 
that question is discussed below.

With regard to the issue of restoration of the 30 percent 
rating, for the period beginning on September 1, 1998, the 
Board acknowledges that the record is devoid of clinical 
evidence dated on or after that date.  However, it must be 
pointed out that the record is also devoid of clinical 
evidence that would serve to demonstrate that a rating of 30 
percent should be restored, as of that date.  The Board must 
examine all of the pertinent evidence, and cannot ignore the 
evidence dated prior to September 1, 1998, which, as 
discussed above, does not show entitlement to a 30 percent 
disability rating.  That evidence, in fact, demonstrates that 
the impairment resulting from the veteran's right knee 
disability remained virtually unchanged subsequent to July 
1992; the record does not show the presence of either 
compensable right knee subluxation or lateral instability, or 
of a compensable right knee scar, nor does it show the 
presence of right knee extension limited to more than 15 
degrees, or right knee flexion limited to less than 80 
degrees.  



In view of the fact that the evidence appears to show that 
the level of the veteran's right knee impairment remained 
virtually unchanged between July 1992 and May 1998, the Board 
is of the opinion that it may conclude, in the absence of any 
evidence to the contrary, that this level of impairment has 
likewise remained essentially unchanged for the period 
subsequent to May 1998, to include the period that began on 
September 1, 1998.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  It must concomitantly conclude that restoration of a 
30 percent rating for the veteran's right knee disability, 
for the period beginning on September 1, 1998, is not 
appropriate.

Entitlement to restoration of a 20 percent rating for status 
post osteomyelitis with septic arthritis, right knee, with 
associated deep vein thrombosis, rated as 10 percent 
disabling as of September 1, 1998

In its discussion of the initial reduction, from 30 percent 
to 20 percent, of the veteran's rating for her right knee 
disability, the Board took notice of the fact that pertinent 
regulations require that reductions of certain ratings that 
have been in effect for at least five years require that 
sustained improvement in the disability in question must be 
shown; that is, a reduction of rating in such circumstances 
cannot be premised on the basis of only one examination (or 
the clinical equivalent thereof).  See 38 C.F.R. § 3.344.  
With regard to that initial reduction in rating, the Board 
noted that these regulations were not for application, in 
that the 30 percent rating had been in effect for less than 
two-and-a-half years.  Such is not the case, however, with 
regard to the subsequent reduction in rating, from 20 percent 
to 10 percent.  The 20 percent rating became effective on 
July 1, 1992, and was reduced to 10 percent as of September 
1, 1998; that is, the 20 percent rating was in effect for 
more than six years.  It therefore follows that the Board 
must first ascertain whether the procedures required by 
38 C.F.R. § 3.344 were followed, before any determination as 
to whether the reduction was warranted can be made.



In this case, the Board finds that the procedures stipulated 
in 38 C.F.R. § 3.344 were not followed, with regard to the 
June 1998 reduction in disability rating from 20 percent to 
10 percent, and that the reduction implemented by that rating 
decision is void ab initio.  In particular, the Board notes 
that, subsequent to 1993, the severity of the veteran's right 
knee disability was apparently next evaluated by means of a 
VA examination conducted in May 1997, during which, as noted 
above, she was deemed to lack 5 degrees to 10 degrees of full 
right knee extension, and exhibited full flexion to 140 
degrees.  In contrast, a May 1998 VA outpatient treatment 
record shows that right knee flexion was limited to 
approximately 85 degrees.

It may well be, as the RO found, that the criteria for a 20 
percent rating are not currently satisfied.  However, the 
provisions of 38 C.F.R. § 3.344, which are for application 
here, require that VA determine not that certain criteria are 
met, but rather that sustained improvement has been 
demonstrated.  Board review of the March 1998 proposed 
reduction in rating, the June 1998 rating decision whereby 
that reduction in rating was implemented, and the 
supplemental statement of the case issued thereafter, does 
not indicate that the provisions of 38 C.F.R. § 3.344 were 
considered, or that the question of whether sustained 
improvement has been demonstrated was addressed.  Failure to 
consider and apply the provisions of 38 C.F.R. § 3.344, when 
applicable, renders a rating decision void ab initio.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992); see 
also Kitchen v. Brown, 7 Vet. App. 320 (1995) and Brown v. 
Brown, 5 Vet. App. 413 (1993).  Such is the instance in this 
case, and the 20 percent rating that was reduced as of 
September 1, 1998, for the veteran's right knee disability is 
restored to 20 percent as of that date.


ORDER

Restoration of a 30 percent rating for status post 
osteomyelitis with septic arthritis, right knee, with 
associated deep vein thrombosis, rated as 20 percent 
disabling from 

July 1, 1992, through August 31, 1998, is denied. 

Restoration of a 30 percent rating for status post 
osteomyelitis with septic arthritis, right knee, with 
associated deep vein thrombosis, rated as 10 percent 
disabling as of September 1, 1998, is denied.  

Restoration of a 20 percent rating for status post 
osteomyelitis with septic arthritis, right knee, with 
associated deep vein thrombosis, rated as 10 percent 
disabling as of September 1, 1998, is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
